

117 SRES 216 IS: Recognizing the 150th anniversary of Alcorn State University, the oldest public historically Black land-grant university in the United States.
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 216IN THE SENATE OF THE UNITED STATESMay 13, 2021Mr. Wicker (for himself and Mrs. Hyde-Smith) submitted the following resolution; which was referred to the Committee on Agriculture, Nutrition, and ForestryRESOLUTIONRecognizing the 150th anniversary of Alcorn State University, the oldest public historically Black land-grant university in the United States.Whereas May 13, 2021, marks the 150th anniversary of Alcorn State University—(1)the oldest public historically Black land-grant university in the United States; and(2)the second-oldest State-supported university in the State of Mississippi;Whereas the university now known as Alcorn State University was founded on May 13, 1871, in Lorman, Mississippi, as a result of efforts in the State to educate the descendants of formerly enslaved individuals;Whereas Alcorn State University derives its name from the sitting Governor of Mississippi at the time of its founding, James L. Alcorn;Whereas Hiram R. Revels, following his time in civic life as a United States Senator for the State of Mississippi, the first African-American Senator in the history of the United States, served as the first president of Alcorn State University;Whereas Alcorn State University consistently ranks among the top 25 historically Black colleges and universities in the United States by U.S. News & World Report;Whereas Alcorn State University—(1)provides a valuable education in various programs of study, including agriculture, arts, sciences, business, and education; and (2)offers the only nursing program available at a historically Black college and university in the State of Mississippi;Whereas a residential living option on the campus of Alcorn State University, the Medgar Wiley Evers Heritage Village, pays tribute to Medgar Evers, the civil rights leader and 1952 graduate of Alcorn State University;Whereas Alcorn State University alumnus Steve McNair led a decorated career in the National Football League (referred to in this preamble as the NFL), which began when he was drafted third overall in the 1995 NFL draft, the highest draft selection for an offensive player from a historically Black college and university in the history of the NFL; andWhereas the successes of Alcorn State University are tied to the dedicated leadership and faculty who devote their careers to preparing future generations for excellence in academics and athletics: Now, therefore, be itThat the Senate—(1)recognizes the 150th anniversary of Alcorn State University, the oldest public historically Black land-grant university in the United States; and(2)celebrates the invaluable contributions of Alcorn State University to higher education in the United States.